Citation Nr: 1138369	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-23 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing at VA Central Office in September 2010; a transcript of which is of record. 

The Board notes that, at his September 2010 hearing, the Veteran and his representative raised a claim of entitlement to a service connection for the scars and injuries sustained from his July 2007 suicide attempt, secondary to his service-connected PTSD, and entitlement to a total rating based upon individual unemployability.  The RO has not yet adjudicated these issues, and they are not inextricably intertwined with the issue adjudicated on the merits, herein. As such, they are not properly before the Board and are referred to the RO for appropriate action.


FINDING OF FACT

1.  Prior to June 4, 2007, the service-connected PTSD was primarily manifested by occupational and social impairment resulting in reduced reliability and productivity through such symptoms as impaired memory, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, but without suicidal or homicidal ideation, impaired communication, inappropriate hygiene, illogical speech, spatial disorientation, or an inability to maintain relationships; there was no evidence of deficiencies in most areas, an inability to establish and maintain effective relationships, or total social and occupational impairment.    

2.  From June 4, 2007, the service-connected PTSD is shown to have been productive of a disability picture that more closely approximates occupational and social impairment with deficiencies in mood, family, and work and an inability to establish and maintain effective relationships.  
  
3.  For the entire appeal period, the service-connected PTSD is not shown to be productive of a disability picture that is manifested by total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  Prior to June 4, 2007, the criteria for entitlement to an initial disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  From June 4, 2007, the criteria for the assignment of an initial 70 percent rating, but no higher for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in October 2006 and July 2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in January 2006, June 2007, and March 2009.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

The criteria for rating psychiatric disabilities are contained in the General Rating Formula. 38 C.F.R. § 4.130.  Under the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  A GAF score from 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). Id.

Merits of the Claim


In the October 2006 rating decision, the RO granted the Veteran's service connection claim for PTSD and assigned a 50 percent rating, effective February 22, 2006.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Veteran contends that the symptoms of his PTSD warrant a rating in excess of 50 percent. 

The Board finds that prior to June 4, 2007, the service-connected PTSD was primarily manifested by occupational and social impairment resulting in reduced reliability and productivity through such symptoms as impaired memory, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, but without suicidal or homicidal ideation, impaired communication, inappropriate hygiene, illogical speech, spatial disorientation, or an inability to maintain relationships.

At a January 2006 mental health consultation, the Veteran's symptoms included borderline clinical depression, with feelings of sadness, failure, loss of pleasure and interest in previously enjoyed activities, feelings of being punished, crying, disappointment, self-criticism, agitation, loss of energy, insomnia, and decreased appetite.  The Veteran denied suicidal ideation or intent.  The Veteran also reported unpleasant dreams weekly, moderate distress when encountering reminders of Vietnam, avoidance, isolation from people other than his immediate family, hyperarousal and exaggerated startle response, moderate irritability, and moderate concentration difficulties.  The examiner found no evidence of thought disorder or psychosis.  

The Veteran generally tended to isolate himself from social situations, other than his wife and children.  He worked at the U.S. Postal Service until his retirement in December 2004.  He had some trouble on the job, due to his PTSD symptoms.  The Veteran then worked as a mentor for children with documented behavioral problems. Although he had withdrawn from his most recent case due to a difficult client, he planned to return to this line of work.  The examiner opined that the Veteran's PTSD symptoms are serious and cause moderate social and severe occupational impairment.  The examiner diagnosed the Veteran with chronic PTSD and depression by history and assigned a GAF score of 51.  

For the time period prior to June 4, 2007, the Board finds that the medical evidence shows that the Veteran's PTSD symptoms approximate the criteria for a 50 percent rating.  The medical evidence shows that for this time period, the service-connected PTSD caused occupational and social impairment with reduced reliability and productivity due to moderate concentration difficulties, disturbances of mood, and difficulty establishing and maintaining effective work and social relationships.  The GAF score of 51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).   

The criteria contemplated by the 70 percent rating contemplate symptoms including suicidal ideation, obsessional rituals, impaired speech, spatial disorientation, near continuous panic or depression, impaired impulse control, and an inability to maintain relationships.  Id.  To date, prior to June 4, 2007, the record does not show the Veteran having inadequate hygiene, significantly impaired speech, or obsessional rituals.  The Veteran's symptoms primarily manifest as difficulty concentrating, disturbed sleep, hypervigilance, irritability, and difficulty establishing and maintaining work and social relationships.  These symptoms are contemplated by the 50 percent rating.

Prior to June 4, 2007, the evidence establishes that the PTSD does not cause deficiencies in most areas (work, school, family relations, judgment, thinking, or mood).  The Board is aware that the evidence of record shows that the Veteran had a deficiency in mood and had depressed mood.  However, there is no evidence of deficiencies in thinking or judgment.  There is evidence of moderate impairment of occupational and social functioning, not a deficiency in these areas.  

Accordingly, on this record, the Board finds that prior to June 4, 2007, the service-connected PTSD overall does not produce or more nearly resemble a disability picture manifested by deficiencies in most areas or an inability to establish and maintain effective social and work relationships.  Thus, the service-connected PTSD does not meet the criteria that would warrant the assignment of a rating higher than 50 percent under the rating schedule for evaluation of mental disorders prior to June 4, 2007.  38 C.F.R. § 4.7.  

The Board finds that from June 4, 2007, the service-connected PTSD is shown to be productive of a disability picture that more closely approximates occupational and social impairment with deficiencies in mood, family, and work and an inability to establish and maintain effective relationships.  

The Veteran underwent a VA examination on June 4, 2007.  The Veteran reported intrusive memories, avoidance of war-related images, isolation from others, hypervigilance, heightened startle response, difficulty sleeping, irritability, and problems controlling his temper.  

A social history revealed that the Veteran has been married for 34 years and reported a good relationship with his wife.  The Veteran has two sons.  Upon a mental status examination, the Veteran was fully oriented, with appropriate appearance, hygiene, and behavior.  His affect and mood were depressed.  His speech, thought processes, and concentration were normal and his judgment and memory were intact.  There was no history of panic attacks, delusions, or hallucinations, and the Veteran denied suicidal or homicidal ideation.  

The diagnosis was PTSD, chronic and the GAF score was 40.  The examiner opined that the Veteran's symptoms cause occupational and social impairment with reduced productivity and reliability as evidenced by disturbance in mood and motivation and difficulty in establishing and maintaining work and social relationships.  

A GAF score of 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  The Board finds that the GAF score of 40 and this degree of impairment more closely approximates the criteria for a 70 percent rating.  

In a September 2008 statement, the Veteran stated that after his June 2007 VA examination, he was experienced overwhelming feelings of survivor's guilt and persistent nightmares.  The Veteran checked himself into the VAMC on June 19, 2007 for treatment.  

In July 2007, the Veteran attempted suicide by dousing himself in gasoline and driving his car into a tree.  The Veteran sustained burns to 28 percent of his body and inhalation injuries.  

The Veteran underwent another VA examination in March 2009.  The Veteran reported his July 2007 suicide attempt and stated that he has since been receiving psychiatric treatment and did not have any suicidal thoughts since that time.  

A mental status examination revealed that the Veteran was fully oriented with normal appearance and hygiene, appropriate behavior.  The Veteran had poor eye contact and his affect and mood were depressed.  His speech, communication, and concentration were normal, along with his thought processes, judgment, abstract thinking, and memory.  The Veteran experiences panic attacks at least once weekly, he is suspicious, but has no delusions, hallucinations, or obsessive rituals.  

The examiner diagnosed PTSD, chronic, and assigned a GAF score of 40.  She opined that the Veteran has difficulty establishing and maintaining effective work and social relationships and maintaining family role functioning.  The Veteran is also unable to perform recreational or leisurely pursuits.  He has recurrent memories and distressing dreams.  He has feelings of detachment from others, difficulty sleeping, irritability, and anger.  The Veteran is not a danger to himself or others.  

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing in September 2010.  He testified that his PTSD symptoms were an issue during his employment at the post office, but he was able to retire despite them.  He also stated that he has sleep disturbance, irritability, and limited social interaction aside from his wife and children.  The Veteran discussed his suicide attempt and acknowledged that his symptoms had improved since that time, due to his current treatment program.  

Thus, on this record, an increased rating of 70 percent the service-connected PTSD is warranted from June 4, 2007, the date of the VA examination.  38 C.F.R. §§ 3.400(o), 4.7; see Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

Under the criteria for PTSD, the basis for a 100 percent schedular rating is a finding of total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  However, on this record, the Board finds that no more than severe symptoms are demonstrated.

The evidence shows that, for the entire period of the appeal, the PTSD does not cause total social and occupational impairment.  The VA examination reports show that the Veteran has moderate to severe occupational and social impairment, not total. 

Accordingly, the Board concludes that the evidence supports the assignment of a 70 percent rating, but no higher for the service-connected PTSD from June 4, 2007.  The appeal is granted to that extent.  

The Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 50 percent prior to June 4, 2007, and the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim for an increased rating prior to June 4, 2007 is denied.  Additional staged ratings under Fenderson are not warranted.  

Finally, the Board finds that the service-connected disability picture is not so exceptional or unusual as to warrant referral of the claim for increase for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Id.

Comparing the Veteran's current disability levels and symptoms to the Rating Schedule, the degree of disability for this disability is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, no referral for extraschedular consideration is required.

Therefore, the Board concludes that the question of an extraschedular rating higher than the currently assigned ratings cannot be viewed as being reasonably raised on this record.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Board is therefore not required to remand the case to the RO for action as outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability evaluation in excess of 50 percent for the service-connected PTSD prior to June 4, 2007 is denied.

Entitlement to a 70 percent evaluation for the service-connected PTSD from June 4, 2007 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



______________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


